 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-247-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   JOSEPH PRESTON VANMEAR,                            DATE: January 16, 2020
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on January 16, 2020.

21          2.     By this stipulation, defendant moves to continue the status conference until March 19,

22 2020, and to exclude time between January 16, 2020, and March 19, 2020, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes approximately 100 pages of investigative reports as well as several discs of surveillance

26          evidence. All of this discovery has been either produced directly to counsel and/or made

27          available for inspection and copying.

28                 b)      Counsel for defendant desires additional time to review the discovery, conduct


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        investigation, develop the case, consult with her client, and to explain potential outcomes and

 2        discuss potential resolution. Additional time is also required to obtain the defendant’s prior court

 3        files in order to assess his criminal history category and his estimated guidelines calculations.

 4        The out-of-county court records have to be ordered in small groups which is causing delay in the

 5        ability to review all relevant files. There have been various delays in the evidence inspection

 6        because of out-of-town coordination for many schedules.

 7               c)      Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9        into account the exercise of due diligence.

10               d)      The government does not object to the continuance.

11               e)      Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in a trial within the

13        original date prescribed by the Speedy Trial Act.

14               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of January 16, 2020 to March 19,

16        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18        of the Court’s finding that the ends of justice served by taking such action outweigh the best

19        interest of the public and the defendant in a speedy trial.

20

21

22

23                                      [Continued on following page.]

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.
      Dated: January 14, 2020                                  MCGREGOR W. SCOTT
 5                                                             United States Attorney
 6                                                             /s/ JAMES R. CONOLLY
                                                               JAMES R. CONOLLY
 7                                                             Assistant United States Attorney
 8

 9    Dated: January 14, 2020                                  /s/ TASHA CHALFANT
                                                               TASHA CHALFANT
10
                                                               Counsel for Defendant
11                                                             JOSEPH PRESTON VANMEAR

12
                                             FINDINGS AND ORDER
13
            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
14
     stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.
15
     The Court specifically finds the failure to grant a continuance in this case would deny counsel
16
     reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
17
     The Court finds the ends of justice are served by granting the requested continuance and outweigh the
18
     best interests of the public and defendant in a speedy trial.
19
            The Court orders the time from the date the parties stipulated, up to and including March 19,
20
     2020, shall be excluded from computation of time within which the trial of this case must be
21
     commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code
22
     T4). It is further ordered that the January 16, 2020 status conference shall be continued until March 19,
23
     2020, at 9:30 a.m.
24
            IT IS SO FOUND AND ORDERED this 14th day of January, 2020.
25

26

27
                                                                         Troy L. Nunley
28
                                                                         United States District Judge

      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
